                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                        3:19-cv-00342-MR

BRIAN KEITH ROGERS,              )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                    SUGGESTION
                                 )                    OF MOOTNESS
                                 )
THOMAS GROSSE, et al.,           )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court sua sponte on the Plaintiff’s filing of

a Notice of Appeal [Doc. 17] from this Court’s Order [Doc. 14] denying

Plaintiff’s Motion for Recusal [Doc. 12].

      On March 25, 2020, the Court denied Plaintiff’s motion to recuse the

Honorable Frank D. Whitney, Chief United States District Judge, from

presiding over this action.    [Doc. 14].   On April 24, 2020, for reasons

unrelated to Plaintiff’s motion for recusal, this matter was reassigned to the

undersigned. [4/24/20 docket entry]. The same day Plaintiff filed a Notice

of Appeal from the Court’s Order denying his motion for recusal. [Doc. 17].

The Notice of Appeal is dated April 16, 2020. [Id. at 2]. On April 30, 2020,

the Clerk transmitted the Notice of Appeal to the Fourth Circuit Court of

Appeals, which designated the appeal as Case No. 20-6612. [Docs. 18-19].


        Case 3:19-cv-00342-MR Document 21 Filed 05/26/20 Page 1 of 2
     Because this case has been reassigned despite the denial of Plaintiff’s

motion for recusal, the Court wishes to ensure that the Court of Appeals is

aware that Plaintiff’s appeal appears moot. The Court, therefore, enters this

Suggestion of Mootness, which the Court will direct be transmitted to the

Fourth Circuit Court of Appeals.

     IT IS, THEREFORE, ORDERED that this Suggestion of Mootness be

transmitted to the Fourth Circuit Court of Appeals for consideration in

Plaintiff’s appeal in Case No. 20-6612.

     IT IS SO ORDERED.
                                   Signed: May 22, 2020




                                      2

        Case 3:19-cv-00342-MR Document 21 Filed 05/26/20 Page 2 of 2
